Citation Nr: 0712508	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for residuals of head 
injuries, claimed as memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to 
January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran participated in an informal conference 
with a Decision Review Officer at the RO in April 2003.  

The issue of entitlement to service connection for residuals 
of head injuries, claimed as memory loss, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no medical evidence that relates any current right 
or left shoulder disability to claimed injury in service or 
any other incident of service.  


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in January 2002, the RO 
explained that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that a current disability could be shown by 
medical evidence or other evidence showing he had persistent 
or recurrent symptoms of disability and that a relationship 
between current disability and an injury in service was 
usually shown by medical records or medical opinions.  

In a December 2004 letter, the RO reiterated that to 
establish service connection basically meant that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if preexisting service, was aggravated therein.   
In both the January 2002 and December 2004 letters, the RO 
said that it would obtain service records from the military, 
if appropriate, and would obtain any medical records from VA 
medical centers.  The RO also notified the veteran that he 
should complete and return release authorizations for doctors 
or hospitals where he had received treatment and notified him 
that he should tell VA about any additional information or 
evidence that he wanted VA to try to get for him.  The RO 
told the veteran that VA would try to help him get such 
things as medical records, employment records, or records 
from other Federal agencies.  The RO also explained that he 
must give VA enough information about these records so that 
VA could request them from the person or agency that had them 
and emphasized that it was still his responsibility to make 
sure VA received those records.  In the December 2004 letter, 
the RO requested that the veteran send any evidence in his 
possession that pertained to his claims.  

In addition, in a letter dated in March 2006, the RO provided 
the veteran information about evidence needed to evaluate 
disabilities and determine the beginning date of any payment 
to which he might be entitled.  The RO described examples of 
evidence the veteran should identify or provide that would 
affect a disability evaluation and examples of evidence that 
he should identify or provide that might affect how it would 
determine the effective date of any awarded benefits.  The RO 
again advised the veteran of what evidence VA would obtain 
and what evidence he should provided.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the veteran's 
claims and issued a supplemental statement of the case (SSOC) 
in November 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claims.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, service medical records are in the file, and VA 
medical records and available private medical records have 
been submitted by the veteran.  As to any duty to provide an 
examination and/or seek a medical opinion on the right and 
left shoulder disability claims, the Board notes that in the 
case of claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent recurring symptoms of disability; 
and indicates that the disability or symptoms may be 
associated with the claimant's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Relative to the bilateral shoulder claims, 
the Board finds that, with no competent evidence indicating 
that any right or left shoulder disability may be associated 
with service or any incident of service, there is no duty to 
provide an examination or medical opinion.  Id.; see also 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran is seeking service connection for right and left 
shoulder disabilities and states that he was injured while he 
was stationed in Korea.  He contends that he was told by his 
sergeants that he passed out while on maneuvers on the border 
of the Demilitarized Zone (DMZ).  He says he rolled down a 
hill, injured his shoulder and then hit against a tree.  He 
says that efforts were made to revive him, and he was 
medevaced by helicopter first to Warrior Base Second Division 
and then to Camp Casey 8th Army, where he stayed at the main 
hospital for approximately three to four days.  He states 
that he telephoned his parents at that time.  The veteran 
reports that after discharge from service, his parents took 
him to their family doctor who diagnosed him with a traumatic 
injury to his head and also noted that he had a shoulder 
injury.  The veteran states that the records from the family 
doctor are not available.  

In a letter dated in July 2002, signed by the veteran's 
mother, father, and two brothers, the veteran's mother stated 
that while the veteran was stationed in Korea, he telephoned 
to tell her that he had passed out from heat stroke.  She 
stated that the veteran was later told that when he passed 
out, he rolled down a hill and his body hit a tree.  The 
veteran's mother said that as a result the veteran's shoulder 
was dislocated and he was hospitalized for this reason.  

The veteran's service medical records include no reference to 
a shoulder injury in service, and while there are 
chronological medical records dated during the time the 
veteran's service personnel records show he was in Korea, 
there is no reference to the veteran having been hospitalized 
while in Korea.  At the veteran's service discharge physical 
examination in January 1981, the veteran denied any past or 
present shoulder problems, and the examiner evaluated the 
veteran's upper extremities as normal.  

The earliest available post-service medical evidence is dated 
in the 1990s and shows that the veteran has received 
extensive treatment and surgeries for right and left shoulder 
disabilities.  A private orthopedic surgeon, M.S., D.O., 
first treated the veteran for his right shoulder in 
February 1995.  Those records show that the veteran gave a 
history of having been injured at work in September 1994 when 
a 50-pound pole driver slipped and hit the superior aspect of 
his right shoulder at the acromioclavicular joint.  In an 
April 1995 report of a physical examination prior to right 
shoulder surgery, it was noted that the veteran's past 
medical history was non contributory.  In May 1995, the 
veteran underwent an arthroscopic right shoulder glenolabral 
reconstruction and an acromioclavicular joint resection.  He 
continued to have pain, tenderness, and crepitation along the 
anterior aspect of the rotator cuff interval, which did not 
improve with conservative treatment, and in March 1996 
underwent additional arthroscopic surgery of the right 
shoulder with subacromial decompression, acromial ligament 
release, and debridement of the acromioclavicular area with 
partial clavinectomy and debriding of scar tissue.  In 
December 1999, he underwent a right shoulder arthroscopy, 
synovectomy and capsular tightening.  Thereafter, he 
continued receiving treatment from Dr. M.S., and later from 
VA.  

VA medical records show that while employed at a VA medical 
center, the veteran was seen in October 1998 when he reported 
that he had felt a "pop" in his left shoulder while pulling 
a chart.  The initial assessment was left shoulder pain.  
When he was seen in follow-up a week later, the veteran gave 
a history of chronic pain in his right shoulder since a work 
injury five years earlier.  The initial diagnosis was 
tendonitis of the left shoulder.  The veteran continued to 
have problems with his left shoulder despite diagnostic 
studies, physical therapy, and treatment with medications.  

The veteran eventually saw Dr. M.H. for his left shoulder in 
October 1999 at which time he said that he had hurt his left 
shoulder a year earlier when he fell off a step stool, 
hitting his left shoulder against a cabinet as he fell.  
After review of records and clinical examination, Dr. M.S. 
diagnosed left shoulder impingement syndrome with a partial 
cuff tear.  In November 1999, Dr. M.H. noted that a VA 
magnetic resonance imaging (MRI) report of a study of the 
left shoulder showed there was minor impingement, with 
evidence of tendonitis of the supraspinatus.  Dr. M.H. said 
this problem was consistent with the October 1998 injury as 
reported by the veteran.  In June 2000, Dr. M.H. performed 
arthroscopy for a glenolabral tear of the left shoulder.  In 
a letter dated in March 2001, Dr. M.S. stated the veteran had 
been under his care for right and left shoulder injuries 
resulting from two separate work injuries covered under two 
separate insurance companies; he referred to the 1995, 1996, 
and 1999 surgeries on the right shoulder and the 2000 surgery 
on the left shoulder.  

VA medical records show the veteran telephoned in 
December 2001 with complaints of right and left shoulder 
pain.  He said the right shoulder pain had been present since 
1995 and that he had injured his left shoulder while working 
at that VA medical center.  He said that he had been seeing 
Dr. M.S. but now had no insurance and had not seen any doctor 
in the past six months.  At a clinic visit a week later, the 
veteran complained of bilateral shoulder pain and reported a 
medical history of post-service injuries of both shoulders.  
It was noted that the veteran had had multiple right shoulder 
surgeries and one left shoulder surgery.  At a VA orthopedic 
consultation in November 2004, it was noted that 
approximately 10 days earlier the veteran had tried to catch 
a falling shelf and had somehow injured both shoulders and 
since that time had worsening of aching in both shoulders.  
The physician noted that MRI studies done a few days after 
the injury had shown moderate subacromial fluid in the right 
shoulder with no cuff tear.  On the left, there was a partial 
tear at the junction of the distal and middle one-third of 
the tendon and a probable labral tear, inferiorly.  The 
veteran subsequently received injections of lidocaine, 
marcaine, and kenalog in both shoulders.  Later records show 
continuing treatment for bilateral shoulder pain.  

While one VA outpatient record shows that at VA mental health 
care visit in July 2004, the veteran gave a history of a 
shoulder injury in service after passing out and falling down 
a hill while he was near the DMZ in Korea, there is no 
indication in any of the medical evidence of record that any 
health care provider, private or VA, has related any current 
right or left shoulder disability to the claimed shoulder 
injury in service or any other incident of service.  

At the DRO informal conference in April 2003, the veteran 
contended he was treated at Camp Casey Hospital in Korea in 
the summer of 1979 for bilateral shoulder injuries and also 
stated he continued to receive treatment for shoulder 
conditions during the remainder of service.  He further 
implicitly contends that his current right and left shoulder 
disabilities are causally related to injury in service.  
Although the veteran is competent to report he had an in-
service injury, his statements in this regard are not borne 
out by the service medical records, which show no complaint, 
finding, or treatment for any shoulder problem in service.  
Further, none of the voluminous private and VA medical 
records concerning treatment for his right shoulder starting 
in 1995 and his left shoulder in 1998 make any reference to 
service or any shoulder injury in service, much less a 
relationship of any current shoulder disability to any 
incident of service.  The only etiologies suggested by the 
medical evidence are the September 1994 work injury of the 
right shoulder and the October 1998 work injury of the left 
shoulder.  

The Board is left with the veteran's statements in which he 
implicitly contends that his current right and left shoulder 
disabilities are related to service.  The record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that his right 
and left shoulder disabilities are related to service is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran's right and left shoulder 
disabilities are causally related to service.  The 
preponderance of the evidence is clearly against these 
claims, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for residuals of head injuries, claimed as memory 
loss.  The Board notes that the RO has previously denied 
service connection for alcohol abuse and seizures as 
residuals of heat stroke, and those issues are not before the 
Board.  

While the issue before the Board has been framed as 
entitlement to service connection for residuals of head 
injuries, claimed as memory loss, all disabling residuals of 
in-service head injuries not due to willful misconduct and 
shown by the evidence must of course be considered in the 
adjudication of the claim.  

Although the veteran contends that he suffered a head injury 
and was hospitalized in service when he passed out, rolled 
down a hill, and hit a tree while he was in Korea, this is 
not documented in the veteran's service medical records.  
Service medical records do show that in early November 1980, 
the veteran was hospitalized at Ireland Army Hospital, Ft. 
Knox, Kentucky, for two days after having been assaulted.  
The ambulance report indicated there was a concussion and 
that there was a question of loss of consciousness.  The 
report indicated that the veteran's speech was slurred and 
incoherent and that his mental state was conscious and 
disoriented.  In a consultation request from general surgery 
to oral surgery, the referring physician said that the 
veteran had been assaulted the previous night and was 
unconscious.  The referral was because of complaints of pain 
of both malar prominences and malocclusion.  The diagnosis 
reported on the hospital treatment record cover sheet was 
observation, head injury.  In a statement of medical 
examination and duty status concerning the incident, it was 
stated that the veteran was hospitalized for observation for 
a head injury and that the medical opinion was that the 
veteran was not under the influence of alcohol, was mentally 
sound, and the injury was incurred in line of duty.  The 
veteran was discharged from the hospital with a profile for 
light duty for one week.  An X-ray report dated two days 
after hospital discharge stated that X-rays of the skull and 
mandible failed to demonstrate any definite evidence of a 
fracture or other significant findings.  

Six days after hospital discharge, the veteran was taken to 
the hospital emergency room by ambulance after having been in 
a fight.  The ambulance report indicated there was a 
concussion and that there were symptoms of blunt trauma.  The 
veteran's speech was normal, and he was conscious.  The 
emergency room examiner said there was blunt trauma to the 
face, left eye, left elbow, and left knee area.  He said here 
was a question of loss of consciousness and that the veteran 
did not remember.  Increased ethanol was noted, and the 
veteran was alert and oriented.  Another examiner said that 
per history there was no loss of consciousness.  The veteran 
denied any injury except abrasions to the knuckles.  On 
examination, there were superficial abrasions to the knuckles 
of both hands.  The examiner said the veteran was 
neurologically intact.  The assessment was abrasions to the 
knuckles of both hands.  

A triage note of acute medical care shows that three days 
later the veteran complained of dizziness and said he had 
been hit in the head a week earlier and had been seen at an 
emergency room where X-rays were taken.  He said he was 
struck a second time in the same spot three days ago and now 
complained of dizziness and pain behind the left eye.  An 
entry in the chronological records on the same date refers to 
complaints of dizziness and pain behind his right eye.  It 
was noted that the veteran stated that he had been kicked in 
the head on the left temple a week ago and was seen at the 
hospital and X-rays were taken.  He said he had been kicked 
again on the same spot.  

Two weeks later, in late November 1980, the veteran reported 
being jumped again and complained of pain in the forehead and 
left eye.  On examination, the left eyelid was slightly 
swollen.  The examiner said neurological examination was 
grossly within normal limits.  The clinical impression was 
status post facial injury.  In an X-ray report dated in early 
December 1980, the radiologist said the skull was normal.  At 
his service discharge physical examination in January 1981, 
the veteran reported that he had had a head injury and loss 
of memory, and the examiner noted that the veteran has been 
hospitalized after being assaulted and that the veteran 
stated he could not remember what happened.  The examination 
report stated that neurological clinical evaluation was 
normal.  

In conjunction with the claim for service connection for 
residuals of head injuries, the RO obtained various medical 
examinations and opinions in 2002, which resulted in 
conflicting opinions.  Further, later treatment and 
evaluation records include still differing opinions.  For 
example, the impression reported by a VA physician who 
conducted a general medical examination in March 2000 was 
memory loss following head injury.  The physician said it 
would seem as likely as not that the symptoms were caused by 
head injury in service but that he would defer to a 
neurologist/psychologist.  A VA neurologist who examined the 
veteran in March 2002, said that because of his findings of 
the veteran's word-finding difficulty, difficulty with 
repetition, right hemibody sensory loss, and tremulousness of 
the right upper extremity, he felt the veteran should be 
worked up for his memory loss and stated he would send the 
veteran for a neuropsychiatric evaluation as well as a head 
computed tomography (CT) study to look for structural 
lesions.  

The veteran underwent a VA neuropsychological evaluation in 
April 2002, and that examiner noted that a recent 
(April 2002) head CT study revealed mild cerebral atrophy.  
The neuropsychologist also noted the veteran's past history 
was significant for heavy ethanol use while in the military.  
After extensive testing and interview of the veteran, the 
neuropsychologist stated that the veteran was moderately to 
severely depressed and displayed his most significant 
cognitive impairments in the areas of attention, 
concentration, memory cognitive flexibility, and academic 
achievement.  The neuropsychologist said that these deficits, 
in conjunction with right hemiparesis, suggested a left 
hemisphere focus for his impairments and were consistent with 
a past history of head injury.  The impression for Axis I was 
cognitive disorder, not otherwise specified, and mood 
disorder due to traumatic brain injury.  The impression for 
Axis III was status post brain injury, 1980.  

Then, in an April 2002 addendum, the VA physician who 
conducted the March 2002 neurology examination noted the head 
CT had shown prominent sulci consistent with atrophy and that 
the neuropsychological examination had shown decreased 
attention, concentration, and memory.  The neurologist said 
his final diagnosis was memory loss, most likely secondary to 
history of chronic heavy alcohol use, 1980-1994, rather than 
his two questionable concussions during fights in 1980, 
particularly since neuro examination at the time of injury 
was normal, and no discrete lesions are seen on CT.  

Later VA medical records show a VA MRI study of the brain was 
performed in November 2003.  It was found that very mild 
cortical atrophy was present, which the radiologist said was 
similar to expectation for a patient of the veteran's age.  
VA mental health clinic records show that medication has been 
prescribed for depression and that in January 2004 the 
veteran said he had been depressed going back to when he was 
injured in service.  On mental status examination, the 
veteran was noted to have impaired remote memory.  In records 
dated in May 2004, it was noted that the veteran reported a 
history of alcohol dependence in the 1980s and 1990s and said 
he had now been sober for 11 years.  After examination, the 
psychiatrist said that the veteran had a complex, but 
relatively unclear long history of depressive symptoms, 
memory problem (which reportedly had shown improvement with 
treatment), and a history of alcohol dependence in the 1980s-
1990s.  The psychiatrist said that alcohol-induced persistent 
memory impairment problems could not be ruled out given mild 
cerebral atrophy found in the CT and MRI studies.  In 
contrast, in a VA psychiatric history and assessment dated in 
August 2005, which included review of the veteran's history 
and mental status examination, the examining psychiatrist 
stated that the provisional Axis I diagnoses included rule 
out depression secondary to seizure disorder, head trauma.  

In view of the conflicting examination results and medical 
opinions, it is the judgment of the Board that an additional 
VA examination and medical opinion would facilitate its 
decision and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he submit any evidence in his possession 
not submitted previously that pertains to 
the issue of entitlement to service 
connection for residuals of head 
injuries, claimed as memory loss.  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
including, but not limited to, 
consultation reports, primary care 
records, neurology clinic records, mental 
health clinic records, and reports of 
imagining studies, dated from 
October 2006 to the present.  

3.  Thereafter, arrange for a VA 
neurology examination of the veteran to 
identify any current residuals of in-
service head injuries.  All indicated 
studies should be performed, and the 
neurologist should explain the basis for 
any diagnosis rendered, or the absence 
thereof.  After examination of the 
veteran and review of the record, 
including the veteran's service medical 
records and post-service medical records 
(including CT and MRI results, 
psychological test results, and opinions 
from other neurologists, 
neuropsychologists, and psychiatrists) as 
well as the veteran's history of alcohol 
use, the neurologist should, to the 
extent possible reconcile the conflicting 
diagnoses and opinions as to the 
identification of residuals of the 
veteran's in-service head injuries.  

That the claims file, including this 
REMAND, was available for review should 
be noted in the examination report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
residuals of head injuries, claimed as 
memory loss.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


